    Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
GREGORY KUCZINSKI,

                       Plaintiff,                17-cv-7741 (JGK)

           - against -                           MEMORANDUM OPINION AND
                                                 ORDER
CITY OF NEW YORK et al.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff, Gregory Kuczinski, the former Deputy

Commissioner of the Investigations Division of the New York City

Department of Correction (“DOC”), brought this action against

the City of New York and individual defendants employed by the

City of New York Department of Investigations (“DOI”) alleging

retaliation for his protected speech under the First Amendment

and the New York State Constitution, deprivation of a liberty

interest without due process, and multiple claims for

defamation. After the Court dismissed the deprivation of liberty

interest claim and one of the defamation claims, the case

proceeded on the remaining claims. The defendants now move for

summary judgment on the remaining claims, for retaliation and

defamation. For the following reasons, the defendants’ motion

for summary judgment is granted.




                                    1
    Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 2 of 23



                                   I.

     The standard for granting summary judgment is well

established. “The Court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477

U.S. 317, 322–23 (1986); Gallo v. Prudential Residential Servs.,

Ltd. P'ship, 22 F.3d 1219, 1223 (2d Cir. 1994). “[T]he trial

court's task at the summary judgment motion stage of the

litigation is carefully limited to discerning whether there are

any genuine issues of material fact to be tried, not to deciding

them. Its duty, in short, is confined at this point to issue-

finding; it does not extend to issue-resolution.” Gallo, 22 F.3d

at 1224. The moving party bears the initial burden of “informing

the district court of the basis for its motion” and identifying

the matter that “it believes demonstrate[s] the absence of a

genuine issue of material fact.” Celotex, 477 U.S. at 323. The

substantive law governing the case will identify those facts

that are material and “[o]nly disputes over facts that might

affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     In determining whether summary judgment is appropriate, a

court must resolve all ambiguities and draw all reasonable

                                    2
    Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 3 of 23



inferences against the moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Summary

judgment is improper if there is any evidence in the record from

any source from which a reasonable inference could be drawn in

favor of the nonmoving party. See Chambers v. TRM Copy Ctrs.

Corp., 43 F.3d 29, 37 (2d Cir. 1994). If the moving party meets

its burden, the nonmoving party must produce evidence in the

record and “may not rely simply on conclusory statements or on

contentions that the affidavits supporting the motion are not

credible.” Ying Jing Gan v. City of New York, 996 F.2d 522, 532

(2d Cir. 1993); see also Scotto v. Almenas, 143 F.3d 105, 114–15

(2d Cir. 1998).

                                     II.

                                     A.

     In March 2015, the plaintiff began working as the Assistant

Commissioner of the Investigations Division of the New York City

DOC. Def.’s 56.1 Stmt. ¶¶ 1-2. 1 In December 2015, the plaintiff

became the Acting Deputy Commissioner of DOC’s Investigations

Division, and in April 2016 he was promoted to Deputy

Commissioner of DOC’s Investigations Division. Id. at ¶¶ 3-4. On


1 The plaintiff did not file a responsive statement in compliance with Local
Civil Rule 56.1 to the defendants’ Rule 56.1 statement, and therefore the
statements in the defendants’ Rule 56.1 statement will be deemed admitted by
the plaintiff for purposes of this motion, provided that the statements are
supported by admissible evidence. See Taylor & Fulton Packing, LLC v. Marco
Int’l Foods, LLC, No. 09-cv-2614, 2011 WL 6329194, at *3-4 (E.D.N.Y. Dec. 16,
2011) (collecting cases).

                                      3
    Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 4 of 23



April 7, 2016, DOI received an anonymous tip that Joseph Ponte,

the DOC Commissioner, along with other high-level staff in the

DOC, had been using City vehicles for personal use, after which

DOI began to investigate. Id. at ¶ 5.

     On January 23, 2017, the plaintiff assumed responsibility

for DOC’s Correction Intelligence Bureau, and in February 2017,

the plaintiff assumed responsibility of DOC’s Intelligence and

Analytics Division. Id. at ¶¶ 6-7. On March 8, 2017, DOI

informed the plaintiff of a pending investigation concerning the

improper use by DOC officials of City-issued vehicles for

personal use. Id. at ¶ 8. On March 13, 2017, DOI Investigators

questioned the plaintiff about his use of his DOC-issued

vehicle. Id. at ¶ 9.

     On March 17, 2017, the plaintiff was questioned by

defendants Jennifer Sculco, the Inspector General of DOI, Paul

Cronin, Assistant Commissioner of DOI, and Michael Carroll,

Deputy Commissioner of DOI, about possible violations of Mayoral

Executive Order No. 16, specifically about allegations that

members of DOC staff under the plaintiff’s supervision had

improperly investigated a DOI informant, a DOC inmate, and

improperly monitored telephone calls between the informant and a

DOI investigator, Ferdinand Torres. Id. at ¶ 10. The plaintiff

alleges that during the March 17, 2017 interview, the defendants



                                    4
    Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 5 of 23



Sculco, Cronin, and Carroll “verbally attacked” the plaintiff

and had “already made their minds up.” Id. at ¶ 11.

     The plaintiff alleges that during the week of either March

20, 2017 or March 27, 2017, he met with members of the Bronx

District Attorney’s Public Integrity Unit (“Bronx PIU”) and

spoke with that unit about a number of topics, including that

DOI investigators had allegedly raided a trailer at DOC; his

interview with DOI investigators on March 13, 2017; his

interview with defendants Sculco, Cronin, and Carroll on March

17, 2017; his belief that DOC staff listened to telephone calls

between an inmate and a DOI investigator; his belief that

certain DOI investigations were a waste of time and money; his

belief that DOI was targeting him; and his belief that DOI’s

actions were personal. Id. at ¶ 13.

     The plaintiff does not know whether the defendants Sculco,

Cronin, Carroll, and Peters knew about the plaintiff’s meeting

with the Bronx PIU that took place during either the week of

March 20, 2017 or the week of March 27, 2017 and the plaintiff

does not know whether the defendants Sculco, Cronin, Carroll,

and Peters knew   what the plaintiff said to the Bronx PIU at

that meeting. Id. at ¶¶ 14, 16, 18, 20. The defendants Sculco,

Cronin, Carroll, and Peters all deny having any knowledge that

the plaintiff spoke with the Bronx PIU and all deny having any

knowledge about what might have been discussed at the

                                    5
      Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 6 of 23



plaintiff’s meeting with the Bronx PIU. Id. at ¶¶ 15, 17, 19,

21.

       In April 2017, DOI issued a report titled “Systemic Misuse

of City Owned Vehicles by Senior Staff Members of the New York

City Department of Correction.” Id. at ¶ 22. The report stated,

among other things that “[a] review of DC Kuczinski’s vehicle

usage revealed widespread misuse of his take-home vehicle

privileges.” Id. at ¶ 24.

       On May 5, 2017, the defendant Mark Peters wrote a letter to

Mayor Bill de Blasio (the “Peters Letter”) in which Peters set

out findings about violations of the Mayor’s Executive Order 16

by members of DOC. Id. at ¶ 25. Among other things, the Peters

Letter stated that “DOI has determined that members of DOC staff

in the AIU [Applicant Investigation Unit], on multiple dates

between January 2017 and March 2017, inappropriately monitored

telephone calls between a DOI investigator and a DOC inmate that

was cooperating with a DOI investigation.” Id. The Peters Letter

discussed the plaintiff’s knowledge of the phone calls, the

instructions the plaintiff gave to his staff to review some of

the calls, and the plaintiff’s failure to notify DOI of the

intercepted phone calls. Id. at ¶ 26. The Peters Letter

recommended that the plaintiff be terminated because, among

other things, “[h]is failure to demonstrate sound judgment in

this matter raises concerns about his ability to oversee the

                                      6
    Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 7 of 23



Investigations and Intelligence Divisions, two crucial units to

DOC operations.” Id. at ¶ 27.

     On May 8, 2017, the plaintiff was removed from his duties

as Deputy Commissioner of DOC’s Investigations Division by DOC

Commissioner Ponte, who is not a defendant in this action, and

on May 12, 2017, the plaintiff was terminated from DOC

altogether. Id. at ¶¶ 28-29.

                                   B.

     On September 14, 2017, the plaintiff filed a complaint

against the defendants in the New York State Supreme Court, New

York County. ECF No. 1-1. On October 10, 2017, the defendants

removed the case to this Court. ECF No. 1.

     The plaintiff’s Second Amended Complaint brought claims

against the defendants for retaliation in violation of the First

Amendment and Article I, § 8 of the New York State Constitution

on the ground that the plaintiff’s conversation with the Bronx

PIU during the week of either March 20, 2017 or March 27, 2017

was protected speech; for deprivation of a liberty interest

without due process on the ground that the defendants harmed the

plaintiff’s reputation by distributing false allegations to news

outlets; and defamation based on the Peters Letter that was sent

to the Mayor on May 5, 2017, and based on an alleged “different

version” of the Peters Letter. See ECF No. 16; Kuczinski v. City

of New York, 352 F. Supp. 3d 314 (S.D.N.Y. 2019).

                                    7
    Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 8 of 23



     The defendants moved to dismiss the SAC. The Court denied

the motion to dismiss the First Amendment retaliation claim,

granted the motion to dismiss the deprivation of liberty

interest claim with prejudice, granted the motion to dismiss the

defamation claim based on the Peters Letter with prejudice, and

granted the motion to dismiss the defamation claim based on the

“different version” of the Peters Letter without prejudice. See

Kuczinski, 352 F. Supp. 3d at 326.

     The plaintiff then filed a third amended complaint (“TAC”)

which brought a number of claims, some of which were included in

the SAC and had been dismissed by the Court. The claims in the

TAC that are properly before the Court on this motion for

summary judgment and that were not previously dismissed are the

plaintiff’s claim for retaliation against protected speech under

the First Amendment and the New York State Constitution and for

defamation based on the April 2017 DOI Report titled “Systemic

Misuse of City-Owned Vehicles by Senior Members of the New York

City Department of Correction.” ECF No. 34.

     The defendants move for summary judgment against those two

claims.

                                  III.

     As an initial matter it is necessary to address the

plaintiff’s motion, filed in response to the defendants’ motion

for summary judgment, which the plaintiff labeled a “Motion to

                                    8
    Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 9 of 23



Continue Defamation Causes of Action.” ECF No. 59. The motion

requests that the Court “[a]llow the First and Fifth Causes of

action for defamation in the Third Amended Complaint be

submitted to the Trier of Fact for [Decision].” ECF No. 59-1.

     The first cause of action in the TAC alleged, in substance,

that the plaintiff “was terminated from his employment with DOC

because of his speech.” TAC ¶ 123. Specifically, the plaintiff

alleged that the “report of May 5, 2017 is and was categorically

false as it pertains to Plaintiff GREGORY KUCZINSKI” and was

“prepared with malicious intent to harm Plaintiff GREGORY

KUCZINSKI.” Id. at ¶¶ 124, 126. The fifth cause of action in the

TAC alleged that “[a]s a result of the factual allegations

herein and the publicity of same Plaintiff GREGORY KUCZINSKI has

been libeled and defamed per se” and that “[e]ach statement

published cast Plaintiff in a negative light and is actionable

as such.” Id. at ¶¶ 147-48.

     The Federal Rules of Civil Procedure do not contemplate a

motion described as a “motion to continue,” either as a motion

filed, as in this case, in response to a motion for summary

judgment, or in general. The plaintiff’s motion is not a proper

motion under the Federal Rules of Civil Procedure, which

requires that a motion “state with particularly the grounds for

seeking the order.” Fed. R. Civ. P. 7(b)(1)(B). The plaintiff

has not stated the grounds for a “motion to continue” with

                                    9
   Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 10 of 23



particularity. See, e.g., Dinsio v. Appellate Div., Third

Dep’t., No. 16-cv-324, 2017 WL 3016832, at *10 (N.D.N.Y. July

14, 2017).

     In any event, the substance of the “motion to continue,” to

the extent that it can be discerned, has no merit. The first

cause of action in the TAC, which refers to a “report of May 5,

2017” could only refer to the Peters Letter, which is the only

publication in this case that occurred on May 5, 2017. However,

the Court previously dismissed the defamation claim with respect

to the Peters Letter with prejudice because it was subject to a

qualified or absolute privilege. See Kuczinski, 352 F. Supp. 3d

at 326. The plaintiff may not continue to pursue a claim that

has been dismissed from the case with prejudice.

     The fifth cause of action in the TAC is devoid of any

specificity and merely alleges, in substance, that “[a]s a

result of the factual allegations herein and the publicity of

same Plaintiff GREGORY KUCZINSKI has been libeled and defamed

per se” and that “[e]ach statement published cast Plaintiff in a

negative light and is actionable as such.” To the extent that

the fifth cause of action alleges a claim for defamation that

properly remains in the case, namely a claim for defamation

based on the April 2017 DOI Report, the Court discusses that

claim below. The motion to continue is otherwise denied.



                                   10
    Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 11 of 23



                                     IV.

                                     A.

      The plaintiff first brings a claim against the individual

defendants under 42 U.S.C. § 1983 for retaliation against the

plaintiff’s protected speech in violation of the First Amendment

and Article I, § 8 of the New York State Constitution. 2

      In order to succeed on a First Amendment retaliation claim,

a public employee must establish that “(1) his speech or conduct

was protected by the First Amendment; (2) the defendant took an

adverse action against him; and (3) there was a causal

connection between this adverse action and the protected

speech.” Matthews v. City of New York, 779 F.3d 167, 172 (2d

Cir. 2015).

      On this motion, the parties do not dispute that the

plaintiff’s speech to the Bronx PIU was protected by the First

Amendment and that the plaintiff suffered an adverse action when

he was removed from his post at the DOC and then terminated

altogether. The defendants dispute only the existence of a

causal connection between the adverse action and the protected

speech. 3



2 The standards for a retaliation claim under the First Amendment and Article
I, § 8 of the New York State Constitution are identical. See Kuczinski, 352
F. Supp. 3d at 321.
3 In the Court’s previous opinion, the Court noted that the plaintiff did not
appear to allege that the defendants knew that the plaintiff had spoken to
the Bronx PIU, but the Court noted that the defendants did not assert

                                     11
    Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 12 of 23



     “To establish causation, a plaintiff must show that the

protected speech was a substantial motivating factor in the

adverse employment action.” Fotopolous v. Bd. of Fire Comm’rs of

Hicksville Fire Dist., 11 F. Supp. 3d 348, 367 (E.D.N.Y. 2014)

(quoting Cioffi v. Averill Park Central Sch. Dist. Bd. of Educ.,

444 F.3d 158, 167 (2d Cir. 2006)). “A causal relationship can be

demonstrated either indirectly by means of circumstantial

evidence, including that the protected speech was followed by

adverse treatment, or by direct evidence of animus.” Id. at 367-

68 (quoting Wrobel v. Cty. of Erie, 692 F.3d 22, 32 (2d Cir.

2012)).

     To survive a defendant’s motion for summary judgment, a

plaintiff cannot rely “solely on his own speculation” that there

was a causal connection between the adverse action and the

alleged protected speech. See Whitfield v. Imperatrice, 477 F.

App’x 806, 809 (2d Cir. 2012). Rather, the plaintiff must offer

some “tangible proof demonstrating [his] protected speech

animated” the adverse action; he cannot rely on “conclusory

assertions of retaliatory motive.” Washington v. Cty. of

Rockland, 373 F.3d 310, 321 (2d Cir. 2004) (Sotomayor, J.)

(internal citations omitted). Where there is no evidence that

the defendants “were even aware” of the plaintiff’s alleged


causation as a basis to dismiss the SAC. See Kuczinski, 352 F. Supp. 3d at
323 n.5. The question is now squarely raised on this motion.

                                     12
    Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 13 of 23



protected speech apart from the plaintiff’s “own reports” and

“speculation,” let alone that the adverse actions “arose out of”

the alleged protected speech or “were primarily motivated” by

the alleged protected speech, a plaintiff has not presented

sufficient evidence to defeat a motion for summary judgment.

Vinci v. Quagliani, 889 F. Supp. 2d 348, 360 (D. Conn. 2012);

see Wrobel, 692 F.3d at 32 (“[I]t is only intuitive that for

protected conduct to be a substantial or motivating factor in a

decision, the decisionmakers must be aware of the protected

conduct.”) (quoting Ambrose v. Twp. of Robinson, 303 F.3d 488,

493 (3d Cir. 2002)); Skates v. Inc. Vill. of Freeport, 265 F.

Supp. 3d 222, 237-38 (E.D.N.Y. 2017) (granting a defendant’s

motion for summary judgment on a First Amendment retaliation

claim where “Plaintiff fails to identify evidence that anyone

who allegedly took adverse employment actions against her had

knowledge of her protected activity . . . .”).

     The plaintiff has failed to offer any “tangible proof” that

the individual defendants Sculco, Cronin, Carroll, and Peters

were aware of the only instance of alleged protected speech at

issue in this case that is properly before the Court, namely the

plaintiff’s conversation with members of Bronx PIU during the

week of either March 20, 2017 or March 27, 2017. 4


4 At various points in connection with the motion for summary judgment, the
plaintiff appears to reformulate his First Amendment retaliation claim as one
based not on the conversation with the Bronx PIU but based on the plaintiff’s

                                     13
    Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 14 of 23



     At the plaintiff’s deposition, he stated, in substance,

that he did not know whether Sculco, Cronin, Carroll, and Peters

were aware that the plaintiff had met with the Bronx PIU. Marks

Decl. Ex. A, at 128-33. Any statement that the plaintiff made

during his deposition that could suggest knowledge on the part

of the defendants about the plaintiff’s meeting with the Bronx

PIU was unsubstantiated speculation, for example when the

plaintiff stated “why wouldn’t [the defendants] assume I would

pursue any avenue that was out there.” Id. at 132. The plaintiff

has failed to provide any “tangible proof” that the defendants

were aware of the plaintiff’s alleged protected speech made

during his conversation with the Bronx PIU.

     In addition to the plaintiff’s failure to carry his burden

to demonstrate that the defendants were aware at the time they

took the alleged adverse action against the plaintiff that the

plaintiff had engaged in the alleged protected speech at issue

in this case, the defendants’ evidence demonstrates that the

defendants were unaware of the plaintiff’s conversation with the



rejection of DOI’s request for the release and assignment to DOI of
additional staff members in September or October 2016. See Kuczinski, 352 F.
Supp. 3d at 322. The plaintiff raised this allegation in the SAC, but did not
continue to assert this allegation as a basis for relief during briefing on
the motion to dismiss. See id. In any event, this claim for retaliation under
the First Amendment would fail as a matter of law because the plaintiff was
not speaking as a public citizen, but rather was acting pursuant to his
“official duties” as a City employee and as Deputy Commissioner for
Investigations, when he rejected DOI’s request that the plaintiff provide DOI
with additional manpower. See Garcetti v. Ceballos, 547 U.S. 410, 421-22
(2006).

                                     14
    Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 15 of 23



Bronx PIU. At their depositions, the four individual defendants

unequivocally denied having any knowledge that the plaintiff

spoke with any member of the Bronx PIU about any of the

allegations in the third amended complaint in this action when

the plaintiff was removed from his post and then terminated from

DOC in May 2017. See id., Ex. D, at 167 (Sculco); id., Ex. E, at

123 (Cronin); id., Ex. F, at 139-40 (Carroll); id., Ex. G, at

147-48 (Peters). 5

     There is no evidence, either direct or circumstantial, that

the individual defendants in this case were aware of the

plaintiff’s alleged protected speech. In fact, the evidence

offered by the defendants demonstrates that the defendants had

no knowledge that the plaintiff had spoken with the Bronx PIU

when the plaintiff was removed from his post and then terminated

in May 2017.

     The existence of a causal connection between the

plaintiff’s termination and his conversation with the Bronx PIU

is further undermined by the undisputed timeline of events in

this case.

     The DOI investigation of the conduct by the plaintiff and

others at the DOC for allegedly misusing City-owned vehicles



5 These facts, which are supported by the summary judgment record, are
admitted as true in light of the plaintiff’s failure to submit a responsive
Rule 56.1 statement in this case. See Taylor & Fulton, 2011 WL 6329194, at
*3-4.

                                     15
   Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 16 of 23



began well before the plaintiff’s conversation with the Bronx

PIU. The plaintiff became aware of that investigation on March

8, 2017 when DOI informed the plaintiff of the ongoing

investigation and on March 13, 2017 when the plaintiff was

questioned by DOI. These dates predated the plaintiff’s

conversation with the Bronx PIU, which occurred the week of

March 20, 2017 at the earliest.

     Similarly, the Peters Letter described allegations of

misconduct by the plaintiff and others that occurred between

January and March 2017 concerning the improper monitoring of

telephone conversations between a DOI investigator and a DOC

inmate. The individual defendants questioned the plaintiff about

these allegations during the March 17, 2017 interview with the

plaintiff, which also occurred prior to the plaintiff’s

conversation with the Bronx PIU during the week of March 20,

2017 or the week of March 27, 2017. The timing of the DOI

investigations into the alleged misuse of City-owned vehicles

and into the alleged misconduct concerning the improper

monitoring of telephone conversations, which culminated in the

April 2017 DOI report and the Peters Letter, respectively,

undermines any inference of a causal connection between the

plaintiff’s alleged protected speech and the plaintiff’s

termination following the publication of the April, 2017 DOI

report and the Peters Letter. See Murray v. Town of N.

                                   16
      Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 17 of 23



Hempstead, 853 F. Supp. 2d 247, 275 (E.D.N.Y. 2012) (finding

that the defendants’ evidence “is more than sufficient to

establish a legitimate, non-retaliatory reason for any adverse

actions taken against the plaintiff. The facts here raise a

strong inference that [the plaintiff] was not terminated for

retaliatory reasons – an inference which [the plaintiff] has not

overcome by the production of contrary evidence.”); see also

Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d 87, 95 (2d

Cir. 2001) (finding that in a private Age Discrimination in

Employment Act case, where “gradual adverse job actions began

well before the plaintiff had ever engaged in any protected

activity, an inference of retaliation does not arise.”).

       Therefore, the individual defendants’ motion for summary

judgment on the plaintiff’s First Amendment retaliation claim is

granted because “[a] reasonable jury could not find a causal

connection between” the plaintiff’s alleged protected speech and

the conduct alleged to be retaliatory. See Wrobel, 692 F.3d at

32.

                                      B.

       The plaintiff also cannot hold the City of New York liable

for the plaintiff’s alleged constitutional injury.

       Under the Supreme Court’s decision in Monell v. Department

of Social Services of City of New York, 436 U.S. 658 (1978), in

order to hold a municipality liable under 42 U.S.C. § 1983 for

                                      17
   Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 18 of 23



deprivations of constitutional rights a plaintiff must show that

he suffered the denial of a constitutional right that was caused

by an official municipal policy or custom. See Outlaw v. City of

Hartford, 884 F.3d 351, 372-73 (2d Cir. 2018). “Absent such a

custom, policy, or usage, a municipality cannot be held liable

on a respondeat superior basis for the tort of its employee.”

Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012).

     As an initial matter, because the plaintiff has not

established that he suffered a constitutional injury, his

attempt to hold the City of New York liable under Monell, which

is not a separate cause of action, but an extension of liability

to a municipality, fails. See Segal v. City of New York, 459

F.3d 207, 219 (2d Cir. 2006) (“Because the district court

properly found no underlying constitutional violation, its

decision not to address the municipal defendants’ liability

under Monell was entirely correct.”); Fotopolous, 11 F. Supp. 3d

at 373 (collecting cases).

     In any event, the plaintiff has failed to point to any

evidence that the alleged First Amendment injury he suffered was

the result of an “official policy” of the City of New York. See

Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986). The

plaintiff has failed to point to any evidence that his alleged

retaliatory termination was the result of “(1) a formal policy

officially endorsed by the municipality; (2) actions taken by

                                   18
   Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 19 of 23



government officials responsible for establishing the municipal

policies that causes the particular deprivation in question; (3)

a practice so consistent and widespread that, although not

expressly authorized, constitutes a custom or usage of which a

supervising policy-maker must have been aware; or (4) a failure

by policymakers to provide adequate training or supervision to

subordinates to such an extent that it amounts to deliberate

indifference to the rights of those who come into contact with

the municipal employees.” Jones v. Bay Shore Union Free Sch.

Dist., 170 F. Supp. 3d 420, 438 (E.D.N.Y.) (internal quotation

marks omitted), aff’d, 666 F. App’x 92 (2d Cir. 2016). The

plaintiff has failed to specify what the policy or custom that

he alleges consisted of or how the actions taken by the

individual defendants in this case, Cronin, Carroll, Sculco, and

Peters, were caused by that policy. To the extent that the

plaintiff alleges that the City of New York failed to train its

employees such that the failure to train was the cause of the

plaintiff’s alleged constitutional injury, the plaintiff has

pointed to no evidence of such a failure and has pointed to no

evidence that such a failure amounted to deliberate indifference

to the First Amendment rights of municipal employees like the

plaintiff. See City of Canton v. Harris, 489 U.S. 378, 388

(1989). Nor can the plaintiff meet his burden to demonstrate

that his constitutional injury was the result of any action

                                   19
   Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 20 of 23



taken by any of the individual defendants in this case and that

the individual defendants had final policymaking authority with

respect to the particular conduct at issue in this case. See

City of St. Louis v. Prapotnik, 485 U.S. 112, 127 (1985); Jones,

170 F. Supp. 3d at 438.

     Because the plaintiff has offered no relevant evidence to

support of his allegation that the City of New York is liable

for his alleged constitutional injury under Monell, the motion

for summary judgment brought by the City of New York is granted.

                                   V.

     The defendants also move for summary judgment against the

plaintiff’s claim that he was defamed by the publication of the

April 2017 DOI Report.

     For the same reasons that this Court previously dismissed

the plaintiff’s claim for defamation based on the Peters Letter

because it was subject to a qualified or absolute privilege, the

April 2017 DOI report is subject to an absolute or qualified

privilege. See Kuczinski, 352 F. Supp. 3d at 325 (“DOI reports

and reports issued by similar agencies have been held to be

subject to an absolute or qualified privilege.”) (collecting

cases).

     In the plaintiff’s opposition to the defendants’ motion for

summary judgment as well as in the plaintiff’s motion to

continue, the plaintiff disavows a defamation claim based on the

                                   20
   Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 21 of 23



April 2017 DOI Report, and asserts that his defamation claim

rests on a May 8, 2017 DOI press release, which the plaintiff

alleges is the so-called “different version” of the Peters

Letter that formed the basis of the defamation claim that this

Court previously dismissed without prejudice. This claim, which

was not alleged in the TAC, is not properly part of the case at

this time, absent an attempt by the plaintiff to amend the

pleadings to conform to the evidence introduced on this motion

for summary judgment pursuant to Federal Rule of Civil Procedure

15(b). See Myers v. Moore, 326 F.R.D. 50, 60-61 (S.D.N.Y. 2018)

(discussing Rule 15(b) motions in the context of summary

judgment). Such an amendment would be improper because the issue

was not litigated with the express or implied consent of the

parties and the defendants would be prejudiced because they did

not litigate this case on the understanding that the DOI May 8,

2017 Press Release formed the basis for the plaintiff’s

defamation claim. Id. at 61-62.

     In any event, the May 8, 2017 DOI Press release is

virtually identical in its subject matter to the Peters Letter

that this Court has previously held was subject to a qualified

or absolute privilege. See Kuczinski, 352 F. Supp. 3d at 326.

The May 8, 2017 press release, like the Peters Letter, described

a DOI investigation that “revealed that members of Department of

Correction (“DOC”) staff, including Deputy Commissioner for the

                                   21
   Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 22 of 23



Investigation Division and Correction Intelligence Bureau

Gregory Kuczinski, engaged in unauthorized surveillance of DOI

undercover operations.” ECF No. 61-2. The press release then

went on to outline the findings of the investigation and the

press release expressly referred to the Peters Letter: “We have

sent a letter describing those findings to Mayor de Blasio.” Id.

The press release noted that “[b]ecause the [Peters Letter]

contains significant technical information about security

operations, we will not be making the letter available at this

time beyond the summary findings above. However, we note that

the letter contains the following five recommendations, each of

which the Mayor’s office has now agreed to implement

immediately.” Id. The press release then listed the five

recommendations, including that the plaintiff be terminated from

his current position because “[h]is failure to demonstrate sound

judgment in this matter raises concerns about his ability to

oversee the Investigation and Intelligence Divisions, two

crucial units to DOC operations.” Id.

     For substantially the same reasons that the defamation

claim based on the Peters Letter was barred by an absolute or

qualified privilege, the May 8, 2017 press release, which

incorporated the Peters Letter by reference and made many of the

same findings that the Peters Letter did, is protected by the

same privilege. See Kuczinski, 352 F. Supp. 3d at 326. The fact

                                   22
   Case 1:17-cv-07741-JGK-KNF Document 65 Filed 07/16/20 Page 23 of 23



that the press release was publicly disseminated does not bar

application of the privilege because “courts have routinely

applied the absolute and qualified privileges in similar

situations where the allegedly libelous reports were shared with

the public.” Id.

     Therefore, the defendants’ motion for summary judgment with

respect to the plaintiff’s claims for defamation is granted.

                              CONCLUSION

     The Court has considered all of the arguments of the

parties. To the extent not discussed specifically above, the

arguments are either moot or without merit. The defendants’

motion for summary judgment is granted. The Clerk is directed to

enter judgment in favor of the defendants and against the

plaintiff. The Clerk is also directed to close all pending

motions and to close this case.

SO ORDERED.

Dated:    New York, New York
          July 16, 2020                   _____/s/ John G. Koeltl ___
                                               John G. Koeltl
                                        United States District Judge




                                   23
